DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered. Claims 92, 94, 96-99, 108-111,113, and 115-117 are pending. Claims 108-111 are withdrawn. Claims 92, 94, 96-99, 113, 115-117 have been considered on the merits herein. 
The previous rejection of Claims 92, 94, 96-100, 113, 115-117 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicants claim amendments. 
 	The previous rejection of Claim 92, 94, 96-100, 113, 115 under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0199266A1, IDS) in view of Kwakman (IUBMB Life, 2012, p. 48-55), Weston (Food Chemistry, 2000), Cimolai (BC med. J., 2007, IDS) and Molan (Bee World, 1992, p. 5-28) in further view of Barrett (US2010/0135926A1, IDS) supported by Morgulis (J. Bio Chem, vol. LXXXVI, p. 75-85, 1930) is withdrawn in light of applicants arguments and after further consideration. 
is withdrawn in light of applicants claim amendments. 

*It should be noted that applicants claim listing is non-compliant as it does not include all listing of claims. Specifically, applicants do not include cancelled claims 100-106 in the claim listing. Correction is required, however for the sake of compact prosecution, an Office Action on the merits is found herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 92, 94, 96, 99, 115, 117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92, 95, 97-100, 117, 119 of copending Application No. 15685509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a storage-stable compositions for generating antimicrobial activity . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 92, 94, 96-99, 115, 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85, 87-89, 92-95, 107, 116-120 of copending Application No. 15528969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘969 is drawn to a method comprising administering the composition of the instant application, i.e. a composition for generating antimicrobial activity comprising glucose oxidase, D-glucose and a substance including pasteurized honey, that lacks catalase and glucose oxidase activity, and wherein the composition does not comprise ozonized honey or ozonated oil. The compositions are sterile compositions do not comprise any added peroxidase. The claimed inventions are also drawn to a compositions wherein the substance is not honey. The claims of ‘969 are drawn to a method of using the composition to treat microbial infections, also the intended use of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants wish to hold the above ODP rejections is abeyance until allowable subject matter is indicated. 

Claims 92,  97, 98, 113, 115, 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 125, 126, 127, 128, 129, 130, 133, 134, 137, 138, 139, 141,142, 143, 144, 145, 149, 150, 152 of copending Application No. 15547972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants wish to hold the above ODP rejections is abeyance until allowable subject matter is indicated. 

Claims 92, 94, 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 14, 19, 22, 51 of copending Application No. 16337155 (reference application). Although the claims at
issue are not identical, they are not patentably distinct from each other because the
claims are drawn to compositions comprising an enzyme, i.e. glucose oxidase, that is
able to convert a substrate, i.e. D-glucose, to release hydrogen peroxide; and a
substance that includes a substrate for the enzyme; wherein the enzyme is able to 
convert the substrate to release hydrogen peroxide that may be present in the
substance, wherein the composition does not include sufficient free water to allow the

comprise any added peroxidase or catalase. The claimed inventions differ in that the substrate of the instant invention is provided in the honey. The instant claims differ in that they claim the composition to not comprise ozonized honey or ozonated oil; however the claims of ‘155 do not contain limitations to the composition comprising ozonized honey or ozonated oil and thus is taken to not comprise ozonized honey or ozonated oil. 
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.

See MPEP 1490 (VI)(2) Provisional Nonstatutory Double Patenting Rejection is the Only Rejection Remaining in an Application 
(a) Application Has Earliest Effective U.S. Filing Date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U-S. filing date and permit that application to issue as a patent, thereby converting the “provisional” nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
(b) Applications Have the Same Effective U.S. Filing Date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632